Citation Nr: 1759048	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-44 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, a left shoulder disability, and a left neck disability.  The Veteran filed a timely notice of disagreement (NOD) in October 2009.

In a September 2010 rating decision, the Veteran was granted service connection for a thoracocervical spine disability.  In a November 2016 rating decision, the Veteran was granted service connection for tinnitus.  As these grants represent a grant of benefits sought on appeal, these claims are no longer before the Board.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left ear hearing loss and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309,  3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in December 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in February 2009 and August 2015.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded VA audiological examinations in February 2009 and August 2015.  As discussed below, the Board find that the nexus opinions concerning the Veteran's left ear hearing loss are not adequately supported and explained, and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the record does not reflect that the examinations are inadequate for the purposes of establishing whether the Veteran has a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this case, hearing loss is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Right ear hearing loss

The Veteran contends that service connection is warranted for right ear hearing loss.  Specifically, the Veteran states that his hearing loss began during service and he has experienced hearing loss since service.  See July 2017 hearing transcript.  

Service treatment records reflect that on a February 2000 enlistment examination, the Veteran denied ear trouble or hearing loss.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for hearing loss.


On the February 2000 enlistment audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

On a January 2001 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5

On a January 2002 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5

On a May 2003 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
15

On an October 2004 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
10

The Board notes that the in-service audiograms do not meet the thresholds to be considered a disability for VA purposes.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported combat noise exposure, including small arms fire, IEDs, RPGs, grenades, and mortars and that he now had difficulty hearing conversations which required him having to ask others to repeat themselves.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  The examiner noted a diagnosis of normal to mild sensorineural hearing loss. 

The Veteran was afforded a VA examination in August 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies. 

While VA audiological examination reports dated in February 2009 and August 2015 diagnosed right ear sensorineural hearing loss, audiometric testing from those examinations fail to show that the Veteran's right ear hearing loss has reached a level of severity sufficient to be considered a disability for VA purposes.  38 C.F.R. § 3.385.  As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Notably, the Veteran is not shown by the probative evidence of record to have right ear hearing loss in accordance with 38 C.F.R. § 3.385 at any time during service or the pendency of the appeal. 

To the extent that the Veteran has reported his hearing loss, such evidence is probative insofar as is describes observable symptomatology, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, such reports are not probative insofar as they attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing. 

As such, the most probative evidence regarding whether the Veteran has a current right ear hearing loss disability is the objective medical evidence of record discussed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such evidence weighs against the Veteran's claim of entitlement to service connection for right ear hearing loss.  There is no additional probative evidence of record that the Veteran has a current right ear hearing loss disability for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for right ear hearing loss is denied.



REMAND

Left ear hearing loss

The Veteran contends that service connection is warranted for left ear hearing loss.  Specifically, the Veteran states that his hearing loss began during service and he has experienced hearing loss since service.  See July 2017 hearing transcript.   

The Veteran was afforded a VA examination in February 2009.  The examiner found that the Veteran had essentially normal hearing acuity from 250-4000 Hz, with mild sensorineural hearing loss in his left ear, but that this was not a ratable hearing loss for VA purposes.  The examiner further noted that the Veteran's service treatment records revealed normal hearing acuity throughout service.

The Veteran was afforded a VA examination in August 2015.  The examiner found that the Veteran had sensorineural hearing loss in the frequency range of 5000-4000 Hz in the left ear.  The examiner noted the Veteran's mandatory use of hearing protection during post-service exposure to hazardous noise, but found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or related to military service, as a comparison of in-service hearing tests revealed normal hearing bilaterally with no change in hearing in either ear. 

The Board finds the February 2009 and August 2015 VA examiner opinions inadequate in regards to the etiology of the Veteran's left ear hearing loss.  Although the August 2015 examiner noted conceded in-service hazardous noise exposure when rendering an opinion on the Veteran's service-connected tinnitus, it is not clear whether such consideration was given when rendering the opinion on the Veteran's left ear hearing loss.  Furthermore, it is not clear that the examiners considered the Veteran's lay statements that his hearing loss began during service and has continued since service.  

Therefore, the Board finds that a remand is warranted for an addendum VA opinion as to the etiology of the Veteran's left ear hearing loss. 

Left shoulder disability

The Veteran contends that service connection is warranted for a left shoulder disability.  Specifically, he contends that he injured his left shoulder during an in-service motor-vehicle accident and that he has continued to experience pain in the back of his shoulder around the scapula area and aggravation of the injury since service.  The Veteran claims he did not seek treatment for the injury during service, but rather self-medicated with Motrin for the pain, as he did not want to delay his return from deployment.  See July 2017 hearing transcript. 

Service treatment records reflect that in April 2004, the Veteran was involved in a Humvee accident.  The Veteran reported tenderness to palpation of the left paraspinal area at T4-T6, as well as on the right paraspinal area at T5-7.  A drawing associated with the Veteran's treatment indicates two areas of paraspinal pain, with one area near the scapula.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran reported onset of shoulder pain shortly after the 2004 accident and that he occasionally has to shake his arm to get feeling back.  The Veteran reported that he will occasionally have pain in his shoulder without pain in his neck and that his pain does not limit his activities.  The examiner found no tenderness over the left shoulder and noted that left shoulder x-rays associated with the examination were negative.  The examiner diagnosed the Veteran with left shoulder strain of unknown etiology without degenerative changes.  The examiner found that there was no evidence in the Veteran's service treatment records of a left shoulder injury at the time of the Humvee accident or any other indication of a left shoulder condition. 

The Board finds the July 2010 examiner's opinion inadequate.  It is unclear whether the examiner considered the Veteran's statements that his shoulder pain centers in the back of his shoulder around his scapula or the service treatment records reflecting that the Veteran had left paraspinal pain at T4-T6.  It is also not clear whether the examiner considered the Veteran's reasoning for not seeking medical treatment for his pain.

Therefore, the Board finds that a remand is warranted for a new examination and medical opinion as to the nature and etiology of the Veteran's left shoulder disability, taking into account the Veteran's lay assertions. 

Any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in May 2015.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's electronic claims file any VA treatment records and private treatment records identified by the Veteran.  The last VA treatment records associated with the electronic claims file are from May 2015.

2.  Return the Veteran's claims file to the August 2015 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner is asked to comment on the Veteran's lay statements regarding his in-service noise exposure and onset of hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Schedule the Veteran for an examination to assess the nature and etiology of his left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left shoulder disability began during active service or is related to any incident of service; or, began within one year after discharge from active service. 

The examiner is asked to comment on any relationship between the Veteran's diagnosis of left paraspinal pain at T4-T6 in service and the left shoulder pain near the scapula area that he reports now.  The examiner is asked to consider the Veteran's lay statements that he self-medicated with Motrin in service rather than seek treatment so to as avoid a delay in return from deployment. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


